Order denying defendant-appellant’s motion to vacate a judgment of foreclosure and sale or, in the alternative, to strike therefrom a direction for the sale of personal property affirmed, with ten dollars costs and disbursements. In our opinion, the total mortgage indebtedness was not reduced to $300,000 or less, for the reason that the indebtedness sought to be foreclosed, in accordance with the terms of the mortgage and the provision in the judgment, is not $150,000 but is $169,749.82. In any event, we are of opinion that the application should be denied in the exercise of discretion in the circumstances here disclosed and particularly in view of the fact that the mortgagor has breached the covenants of the same instrument which it seeks to invoke. Lazansky, P. J., Young, Hagarty, Davis and Johnston, JJ., concur.